Citation Nr: 0506879	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-25 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
tendonitis, left shoulder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to 
January 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA)  Regional Office (RO) in Buffalo, 
New York. 


FINDINGS OF FACT

The veteran's left shoulder tendonitis is manifested by pain 
on motion; there is no limitation of motion in the left 
shoulder, and no swelling, redness, or heat.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103a, 5107 (2002); 38 C.F.R. § 3.159, Part 4, 
including §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to an increased rating claim by 
correspondence dated in July 2002.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the July 2002 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the June 2003 statement of the case (SOC). In light 
of the actual notice provided, the Board finds that any 
content deficiency in the VCAA notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  In addition, the veteran was afforded 
comprehensive VA examinations addressing the claimed 
disability.  

Background.  The service medical records reveal that the 
veteran was treated during service for chronic left shoulder 
pain which was diagnosed as left shoulder pain, tendonitis.  

In a February 2000 VA examination, the veteran reported that 
he injured his left shoulder lifting weights in service.  
Over the years, it would hurt maybe once or twice a year. He 
was told at one time that he had some rotator cuff problem.  
He was seeing an orthopedist through VA.  The left shoulder 
was not weak, swollen, or locked.  He had little pain 
reaching over his head.  He had no surgery.  The range of 
motion (ROM) of the shoulders was forward flexion and 
abduction from 0 to 180 degrees.  Internal and external 
rotation was from 0 to 90 degrees.  The examiner noted no 
stiffness or tenderness to touch in either shoulder.  The 
diagnosis was complaints of shoulder pain, etiology of which 
was not obvious.

By rating action in April 2000, service connection was 
granted for left shoulder tendonitis.  A 10 percent rating 
was assigned from January 2000.

In December 2001 the veteran underwent surgery for a left 
shoulder acromial decompression.  He received physical 
rehabilitation through the VAMC.

The current claim for an increased rating for the left 
shoulder tendonitis was received in June 2002.

In an October 2002 VA examination, the examiner noted the 
veteran was currently a weightlifter and bench pressed 200 
pounds.  The left shoulder was sore at night and in the cold 
after lifting weights.  In the morning his shoulder was stiff 
but limbered up after he stretched it.  He moved furniture at 
work and he felt that he lacked endurance.  After his 
December 2001 surgery a considerable amount of left shoulder 
strength returned.  The shoulder has not been dislocated or 
subluxed, and he had no constitutional arthritis.  There was 
no internal prosthesis.  There was no soreness in the 
acromioclavicular joint or joint line of either shoulder.  
ROM of the shoulders was forward flexion and abduction 0 to 
180 degrees.  Internal and external rotation was the same 
bilaterally and the veteran was "really strong to abduct and 
to adduct the upper arms."  The impression was no 
acromiohumeral degenerative joint disease shown by x-ray.  
Before his surgery he had a weak left arm and limited ROM.  
After surgery his left shoulder was much relieved.  The 
veteran now had "what I would say, is complete motion of the 
left shoulder, and he is really strong."

In a December 2003 VA examination, the examiner noted that he 
reviewed the veteran's claim file.  The veteran was left 
handed and injured his left shoulder during service.  He 
worked moving furniture in a warehouse.  He had pain to 
abduct and forward elevation when under a load.  Arm strength 
was good but when he had pain in the arm he lost some 
strength.  His shoulder was not swollen, hot, or red, and was 
not locked.  He had not lost time at work in 3 years and used 
no arm supports.  

The examiner noted no lack of motion in the left shoulder and 
no weakness to abduct or to adduct.  There were 4 small, 
normal, and nontender arthroscopic scars on the left 
shoulder.  ROM of the shoulders was forward flexion and 
abduction 0 to 180 degrees, internal and external rotation 
was 0 to 90 degrees.  The examiner noted no problems or 
complaints.  The veteran appeared to have great strength to 
abduct, adduct and forward elevation in the shoulders.  The 
point of the left shoulder was a little tender to touch.  The 
diagnosis was a history of painful shoulder with a history of 
arthroscopic surgery for acromioplasty.

The claims file contains VAMC medical records noting 
treatment and physical therapy for the left shoulder 
disorder.

Criteria/Analysis.   Service-connected disabilities are rated 
in accordance with VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2004) (Schedule), which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2004).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

The veteran's left shoulder disorder is evaluated under 
Diagnostic Code 5019 for bursitis which is rated on 
limitation of motion of the affected part under Diagnostic 
Code 5003 as degenerative arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003, 5019 (2004).
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The veteran's left shoulder may be rated under diagnostic 
code 5201 for limitation of motion of the arm (shoulder). The 
condition is currently rated as 10 percent disabling, and a 
20 percent rating contemplates the major arm being limited to 
shoulder level. A 30 percent rating contemplates limitation 
of the major arm to midway between side and shoulder level, 
while a 40 percent rating requires limitation to 25 degrees 
from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected left 
shoulder disorder. The veteran does complain of some painful 
motion of his left shoulder.  However, he has full abduction 
and flexion of the left arm to 180 degrees which respectively 
exceed shoulder height.  This is over the level of disability 
contemplated by the 10 percent disability level. As such, he 
does not warrant an increased rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the recent VA 
examination failed to demonstrate increased functional 
impairment due to the presence of pain, weakness, 
fatigability or incoordination in the veteran's left 
shoulder.  

In the February 2000, October 2002, and December 2003 VA 
examinations, the Veteran exhibited a full range of motion of 
the left shoulder.  In the December 2003 VA examination the 
left shoulder was not swollen, hot, or red, and was not 
locked.  He had pain to abduct and forward elevation when 
under a load. His arm strength was good but when he had pain 
in the arm he lost some strength.  He had not lost time at 
work in 3 years and used no arm supports.    

The Board has considered the veteran's complaints of pain; 
however, pain is demonstrably shown only at the extremes of 
ranges of motion and when the veteran exerts himself.  He is 
adequately compensated for his functional limitation from his 
pain at the 10 percent level of disability.  Therefore, a 
higher rating is not warranted under these provisions.  The 
Board concludes, therefore, that the medical findings on 
examination are of greater probative value than the veteran's 
statements concerning the severity of his left shoulder 
disorder. 

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. § 
4.3.  

Lastly, the Board has based its decision in this case upon 
the applicable provisions of Rating Schedule. The veteran has 
submitted no evidence showing that his service-connected left 
shoulder disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal. The 
veteran is employed and has lost no time from work due to his 
service-connected disability. As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concerns 
the assignment of extra-schedular evaluations in 
"exceptional" cases. See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for left shoulder tendonitis 
is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


